DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-2 of the remarks, filed 09/13/2021, with respect to claims 1, 2 and 9-12 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 2 and 9-12 has been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements comprising an insulating layer that covers the first conductor and the second conductor, and that has a first opening that allows a part of a surface of the first conductor to be exposed there through and a second opening that allows a part of a surface of the second conductor to be exposed there through; and an adsorbent layer that contains a conductive material and an organic adsorbent that can adsorb a gas, and that is in contact with the first conductor and the second conductor respectively through the first opening and the second opening, wherein (1) the first and second conductors, (2) the insulating layer, and (3) the adsorbent layer are disposed on the substrate in that order.
Claims 2-13 depend from allowed claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2008/0056946 discloses a thermoelectric sensor for analytes in a fluid and related 
method.
US PUB 2010/0230766 discloses a sensor device and method. 
US PUB 2010/0133120 discloses an electrochemical sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858